t c memo united_states tax_court salvador chavarria and irene chavarria deceased petitioners v commissioner of internal revenue respondent docket no filed date towner s leeper for petitioners elizabeth a owen for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to petitioners’ federal income taxes as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure --- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent the issues remaining for decision are whether petitioners are entitled to cost_of_goods_sold and expense deductions relating to petitioner salvador chavarria’s juarez mexico used-car business and whether petitioners are liable for the sec_6651 addition_to_tax for failure_to_file timely their and federal_income_tax returns findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in el paso texas at the time their petition was filed salvador chavarria petitioner a resident_alien owned a sole_proprietorship located in juarez mexico known as autos oti autos oti-juarez petitioner was also a 60-percent shareholder in a texas corporation that operated a business in el paso texas known as autos oti inc autos oti-texas both autos oti-juarez and autos oti-texas were in the used-car business petitioner filed mexican income_tax returns for and that reported gross_receipts cost_of_goods_sold and expenses from autos oti-juarez petitioner’s mexican income_tax returns were prepared by franciso javier bencomo bencomo no income or gross_receipts from autos oti-juarez were reported on petitioners’ individual federal_income_tax returns for and autos oti-juarez was a cash business petitioner paid cash to purchase used cars for resale salesmen were paid their commissions on sales in cash no business records from autos oti-juarez were provided to respondent's agents at any time petitioners requested and received extensions to file their federal individual_income_tax_return extending the due_date until date petitioners’ return was filed a year later on date petitioners requested and received extensions to file their federal individual_income_tax_return petitioners timely filed their return on date petitioners requested and received extensions to file their federal individual_income_tax_return extending the due_date until date petitioners’ return was filed on date opinion respondent determined that petitioners had failed to report income from autos oti-juarez on their individual federal_income_tax returns for and petitioners do not dispute respondent’s determination that this income should have been reported on their returns petitioners are seeking however to offset cost_of_goods_sold and expenses from the autos oti-juarez operation against the income from autos oti-juarez respondent contends that petitioners have failed to substantiate the amounts of the claimed items petitioners argue that the mexican income_tax returns are sufficient evidence when coupled with petitioner’s testimony to substantiate these amounts petitioners bear the burden of proving that they are entitled to the claimed cost_of_goods_sold and deductions rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 petitioners' mexican tax returns are not evidence of the amounts of these items cf 71_tc_633 if petitioners can establish that some expenditures have been made absolute certainty is not required and the court may approximate the allowable expenditures 39_f2d_540 2d cir see cooper v commissioner tcmemo_1989_ fazio v commissioner tcmemo_1982_177 however petitioners have offered nothing other than the amounts that they claimed on their mexican returns the revenue_agent who conducted an audit of autos oti-texas testified that petitioner stated during the examination that cars purchased in the united_states were driven to mexico petitioner could not recall or even approximate how many cars were sold by autos oti-juarez during the years in issue no records from autos oti-juarez were produced by petitioner to substantiate the claimed cost_of_goods_sold or expenses petitioner claims that the records were never returned to him by bencomo after the mexican tax returns were prepared petitioner did not call bencomo at trial and did not explain his failure to do so whatever the reason for the absence of records however petitioner is not relieved of his burden_of_proof see 71_tc_1120 petitioner's claim that he lost money on rapidly increasing sales is not persuasive petitioner has failed to offer credible_evidence from which we could make an approximation of autos oti-juarez’s cost_of_goods_sold he did testify however that some detailing work on cars sold in mexico was required after the cars were purchased some expenses of this nature undoubtedly were incurred we estimate these expenses as dollar_figure for dollar_figure for and dollar_figure for respondent also determined that petitioners are liable for the sec_6651 addition_to_tax for and sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayers to demonstrate that they exercised ordinary business care and prudence and were nonetheless unable to file a return within the prescribed time id pincite sec_301 c proced admin regs petitioners bear the burden of proving that respondent’s determination is incorrect rule a 105_tc_324 petitioners failed to offer any evidence or explanation regarding the late filing of their and returns thus respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for and will be sustained to reflect the foregoing and a concession by respondent decision will be entered under rule
